 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PEGGY LOPEZ,                                     No. 2:17-cv-1451-KJM-DMC
12                       Plaintiff,
13            v.                                       ORDER
14    LASSEN JACKSON COMMUNITY
      PARTNERS, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. The matter was

19   referred to a United States Magistrate Judge as provided by Eastern District of California local

20   rules.

21                  On February 11, 2019, the Magistrate Judge filed findings and recommendations,

22   which were served on the parties and which contained notice that the parties may file objections

23   within the time specified therein. Timely objections to the findings and recommendations have

24   been filed.

25                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

26   304(f), this court has conducted a de novo review of this case. Having reviewed the file, the court

27   finds the findings and recommendations to be supported by the record and by proper analysis.

28   ///
                                                       1
 1                     Accordingly, IT IS HEREBY ORDERED that:
 2                     1.    The findings and recommendations filed February 11, 2019, are adopted in
 3   full;
 4                     2.    The unopposed motion to dismiss by defendants Lassen Jackson
 5   Community Partners, Amand Kannan, MBS Property Management, Inc., The Beneficial Housing
 6   Foundation, and WNC Development Partners (Doc. 14) is granted;
 7                     3.    The unopposed motion to dismiss by defendant North American Risk
 8   Services (Doc 15) is denied without prejudice to renewal upon the filing of a first amended
 9   complaint;
10                     4.    Plaintiff’s complaint is dismissed with leave to amend;
11                     5.    Plaintiff’s motion (Doc. 24) is denied;
12                     6.    Plaintiff shall file a first amended complaint within 30 days of the date of
13   this order; and
14                     7.    This matter is referred back to the assigned magistrate judge for all further
15   pretrial proceedings.
16   DATED: April 25, 2019.
17
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                        2
